Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 20, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 20, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01024-CV
____________
 
IN RE LAKEWOOD FOREST FUND, INC.,
Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 30, 2005, relator filed a
petition for writ of mandamus in this court. 
See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In its petition, relator sought to have this
court compel the Honorable Reece Rondon, presiding judge of the 234th District
Court, to grant relator=s second amended plea in abatement, order joinder of each
property owner in the subdivision, and grant its motion for leave to designate
responsible third parties, all in cause number 2003-26690, styled Lakewood
Forest Fund, Inc. v. Arthur R. Montemayor, Sally S. Chesser and Jess E.
Chesser.
Relator has not established that it is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed October 20, 2005.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.